WIGGINTON, Judge.
Appellants, a voluntary unincorporated association and several individual parents whose children are affected, appeal the action of the Jackson County School Board in eliminating the seventh and eighth grades from Alford School, which heretofore consisted of grades K-8, and transferring the affected students to Cottondale High School, which consists of grades K-12. We affirm.
We have carefully considered all of the briefs and appendices filed in this case, the record before us, and the oral arguments made by the parties. Appellants’ argument has some merit and we fully appreciate their concerns over the impact of the school board’s decision. Although we commend them for the orderly manner in which they have taken part in the review process, we nevertheless find no flagrant abuse of discretion on the part of the school board in the taking of this action. Therefore, we are not empowered by law to afford appellants any relief in this cause. See Section 120.68(12), F.S., and Cortese v. School Board of Palm Beach County, 425 So.2d *439554 (Fla. 4th DCA 1982). Compare Plantation Residents’ Association v. School Board of Broward County, 424 So.2d 879 (Fla. 1st DCA 1982).
Affirmed.
JOANOS and ZEHMER, JJ., concur.